Citation Nr: 1218250	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-21 632	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for asbestos exposure.

5.  Entitlement to service connection for chloracne.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for a low back disability.  

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for a left leg disability, to include radiculopathy.  

11.  Entitlement to service connection for a left ankle disability. 

12.  Entitlement to service connection for a bilateral shoulder disability.

13.  Entitlement to service connection for a bilateral elbow disability.

14.  Entitlement to service connection for a bilateral hand disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from respective March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas, and a September 2008 rating decision from the RO in Cleveland, Ohio.  The RO in Houston, Texas, currently retains jurisdiction of the Veteran's claim file.  

In May 2011, the Veteran testified before the undersigned a hearing in San Antonio, Texas.  A transcript of the hearing is of record.

The claims of service connection for a left foot disability, a low back disability, a neck disability, a left leg disability, a left ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and a bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his May 2011 Board hearing and in a May 2011 written statement, prior to the promulgation of a decision, the Veteran withdrew his claims of service connection for benign prostate hypertrophy, glaucoma, bilateral hearing loss, asbestos exposure, and chloracne.  

2.  The most competent and credible evidence of record shows that the Veteran's tinnitus started while on active duty and has continued to the current time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to service connection for benign prostate hypertrophy have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

4.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to service connection for asbestos exposure have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

5.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to service connection for chloracne have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

6.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

At his May 2011 Board hearing as well as in a May 4, 2011, written statement, the Veteran withdrew his appeals of service connection for benign prostate hypertrophy, glaucoma, bilateral hearing loss, asbestos exposure, and chloracne.  The hearing transcript is of record.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204; Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). 

As the Veteran has withdrawn his appeal with respect to the claims of service connection for benign prostate hypertrophy, glaucoma, bilateral hearing loss, asbestos exposure, and chloracne, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the issues of service connection for benign prostate hypertrophy, glaucoma, bilateral hearing loss, asbestos exposure, and chloracne are dismissed. 

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of service connection for tinnitus, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

However, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability ratings and effective dates, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim 

The Veteran and his representative testified that the claimant's tinnitus was caused by his exposure to noise without hearing protection, such as impact wrenches, as a mechanic during active duty.  The Veteran also testified that since service he has had a high pitched ringing noise in his ears.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current disability to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As to an in-service injury, the Veteran's Form DD-214 shows that his occupational specialty was as a wheeled vehicle repairman and notes that he was awarded, among other things, a Motor Vehicle Badge (Wheeled Vehicle).  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to loud noise while on active duty, including while working on motor vehicles without the use of hearing protection.  See Davidson, supra.  The Board also finds that the Veteran is both competent and credible to report on having problems with ringing in his ears since that time even when not documented in his service treatment records because this problem comes to him through his own senses.  See Charles, supra.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As to a current disability, a VA audiological examination was conducted in December 2005, and following audiological testing and an interview with the Veteran, he was given a diagnosis of tinnitus.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the record also contains competent and credible evidence of the Veteran having a current disability.  See McClain, supra; Hickson, supra.

As to evidence of a relationship between the post-service tinnitus and his documented noise exposure while on active duty, the December 2005 VA examiner opined that it is unlikely that his tinnitus had its origins in service because the Veteran reported that he began to notice it in the 1990s, which is 30 years after he served.  

On the other hand, as explained above, the Veteran is competent and credible to testify that he has experienced ringing in his ears during and since service because this problem comes to him through his senses.  See Charles, supra.  Moreover, the Board notes that the Veteran's records confirm his claims regarding having extensive in-service noise exposure from working on motor vehicles as a mechanic.  Furthermore, the Board notes that following separation from service on August 4, 1967, the Veteran in an August 10, 1967, private sector employment medical history survey reported that he had worked in a loud environment and that he then had, or has had, ringing in the ears.  Likewise, in a January 1985 employment medical history survey, the Veteran reported that he has had ringing in his ears. 

The Board finds these employment records that document tinnitus starting just a few days after his separation from military service as well as his continued problems with tinnitus many years later, but nonetheless many years before the appellant filed his current claim for VA compensation because of tinnitus, when taken together with his competent and credible statements and testimony regarding having continual ringing in his ears since service, more competent and credible than the December 2005 VA examiner's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Also see Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Therefore, the Board finds that the most competent and credible evidence of record is the evidence that shows that the Veteran's current tinnitus started while on active duty and has continued since that time.  See McClain, supra; Hickson, supra.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for benign prostate hypertrophy is dismissed. 

Entitlement to service connection for glaucoma is dismissed. 

Entitlement to service connection for bilateral hearing loss is dismissed. 

Entitlement to service connection for asbestosis exposure is dismissed. 

Entitlement to service connection for chloracne is dismissed. 

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for a left foot disability, a low back disability, a neck disability, a left leg disability, to include radiculopathy, a left ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and a bilateral hand disability.  He claims that his current musculoskeletal disabilities are related to a motor vehicle accident in service in which he was thrown from his Jeep.  He testified at his May 2011 hearing that during his accident he suffered multiple cuts, scrapes, and injuries when he hit the pavement during his accident, and that he was given muscle relaxants and pain pills for his neck and back.  The Veteran also testified that his problems with pain continued from the time of the accident to the present.  

A VA examination was conducted November 2006.  The examiner noted that the Veteran's service treatment records document one instance of low back problems during service and one instance of left ankle treatment.  The Veteran reported that he was thrown from his Jeep during an accident in which it hit a tank on base and that he had cuts and bruises all over his body, with his ankle receiving the most serious injury.  The examiner noted that the Veteran's recollection of what happened is not reflected in his record and that his current claimed disabilities are not related to service or the Jeep incident.  

However, an August 1965 service treatment record noted that he suffered a low back strain while working under the dashboard of a Jeep.  Moreover, a September 1965 service treatment record reported that the Veteran was thrown out of his Jeep in an accident and suffered a twisted left ankle.  

Additionally, the Board notes that the Veteran is competent to report symptoms such as pain in his back, neck, and other joints as a result of a motor vehicle accident, as this requires only personal knowledge as it comes to him through his senses.  See Davidson, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Moreover, although the Veteran's service treatment records do not indicate that he suffered back, neck, or upper extremity pain as a result of his in-service Jeep accident, in an August 10, 1967, private employment survey (i.e., dated four days after he separated from active duty) he reported that he was in a wreck and that he has had back pain or injury.  Likewise, in a March 1988 private treatment record the clamant reported that his spine problems began in 1965 during a car accident and it was noted that he had neck pain that radiated into his left arm.  

Given the Veteran's documented in-service accident involving being thrown from a moving Jeep during an accident, the August 1967 post-service report of back pain, the March 1988 private treatment record noting that his spine problems began in 1965, the competent statements from the Veteran that he suffered from symptoms such as cuts and pain throughout his body due to the Jeep accident while on active duty and since that time, and the fact that the November 2006 VA examiner reached his conclusion that the appellant's current disabilities where not caused by his military service because his service treatment records did not document he inured these other joints in the Jeep accident, the Board finds that the November 2006 VA examination is inadequate.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Savage v. Gober, 10 Vet.App. 488 (1997) (indicating that as long as the disability is noted at the time the veteran was in service such noting need not be reflected in any written documentation, such as in examination reports, either contemporaneous to service or otherwise).   Therefore, the Board finds that a remand for a new examination and opinion regarding the nature and etiology of the Veteran's claimed disabilities is required.  Id.  

A review of the record on appeal reveals that the Veteran is in receipt of Social Security Disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (holding that VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for disability benefits).  

A review of the record on appeal reveals that the Veteran receives ongoing treatment for his many disabilities from a number of healthcare providers.  Therefore, while the appeal is in remand status his contemporaneous treatment records from these healthcare providers that have not as yet been associated with the claims file should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  


Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining authorizations from the Veteran, obtain and associate with the record all of the Veteran's contemporaneous treatment records from his healthcare providers that have not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Contact the Social Security Administration and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, schedule the Veteran for an examination by a medical doctor skilled in orthopedics, rheumatology, and neurology to determine the nature and etiology of his claimed left foot disability, a low back disability, neck disability, left leg disability, to include radiculopathy, left ankle disability, bilateral shoulder disability, bilateral elbow disability, and bilateral hand disability.  The claims folder must be made available to the examiner for review in conjunction with his examination.  All necessary testing, studies, and examinations should be conducted including X-rays, electromyography (EMG), and nerve conduction studies, if needed.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  What are the diagnoses for the Veteran's claimed left foot disability, low back disability, neck disability, left leg disability, left ankle disability, bilateral shoulder disability, bilateral elbow disability, and bilateral hand disability?

b.  As to each diagnosed disability, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty, including his in-service motor vehicle accident, or has continued since service?

c.  If any of the Veteran's disabilities are diagnosed as arthritis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

d.  As to each diagnosed disability that was caused by his active duty or has continued since service, is it at least as likely as not (50 percent probability or more) that it caused or aggravated a left foot disability, a low back disability, a neck disability, a left leg disability, a left ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and/or a bilateral hand disability

A detailed rationale for all medical opinions must be provided.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disabilities (i.e., pain in these joints) since being thrown from a Jeep while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a chronic disability in any of these joints; the fact that VA law and regulations do not require that a chronic disability be diagnosed in service for it to be service connected; and post-service May 1977 private treatment record indicates that the Veteran experienced neck pain in 1974, while using a jackhammer, and a March 1988 private treatment record indicates that his spinal problems began in 1965. 

In providing answers to the above questions, if the examiner concludes that it is too difficult to provide an opinion as to whether any current disability is due to the Veteran's military service, the examiner should explain if the reason that the opinion can't be provided is because the limits of medical knowledge had been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  Readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board


The appellant has the right to submit additional evidence and argument on the = matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


